          Case 1:20-cr-00040-BAH Document 80 Filed 08/03/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )     CRIMINAL NO.: 20-040 (BAH)
                                                   )
         v.                                        )
                                                   )
  JESSICA OSEGUERA GONZALEZ,                       )
                                                   )
                                                   )
                         Defendant.                )

                  JOINT MOTION FOR CONTINUANCE OF DEADLINE

       The United States and Defendant Jessica Oseguera Gonzalez, through undersigned

counsel, respectfully request that the Court continue the existing deadline of August 14, 2020 for

responses to the parties’ pretrial motions until the United States Probation Office (“USPO”) has

completed its determination of the appropriate United States Sentencing Guidelines (“Guidelines”)

level pursuant to this Court’s order of July 8, 2020.

       On May 26, 2020, the Court entered a Scheduling Order directing that pretrial motions

should be filed on July 13, 2020, with oppositions thereto due on July 27, 2020, and replies on

August 3, 2020. See Minute Order, Dkt. No. 41. The parties adhered to that schedule in filing

their motions: the defendant filed 12 pretrial motions on July 13, 2020, and the government filed

an omnibus set of three motions the same day. See Dkt. Nos. 51–63. The next day, the parties

filed a joint motion to continue the deadline for responses to those pretrial motions until the USPO

had completed its determination of the appropriate Guidelines level, explaining that the parties

believed that a continuance of the deadline would help the parties and the Court efficiently allocate

their respective resources in advance of trial. See Dkt. No. 64.

       Shortly thereafter, however, a grand jury in this district returned a Superseding Indictment

against the defendant on July 16, 2020. See Dkt. No. 65. In light of the Superseding Indictment,
          Case 1:20-cr-00040-BAH Document 80 Filed 08/03/20 Page 2 of 3




the Court denied as moot all of the defendant’s pretrial motions, in order to give the defendant

time to reassess whether some or all of her motions were still viable in light of the Superseding

Indictment. See Minute Order, July 22, 2020. (The government had already informed the Court

that its pretrial motions were not impacted by the Superseding Indictment, so they were not

vacated.) On July 31, 2020, the defendant re-filed most of the same pretrial motions with minor

changes, and added a new motion concerning the appropriate venue for this case. See Dkt. Nos.

66-77. The same day, the Court issued a minute order directing the parties to respond to pretrial

motions by August 14, 2020.

       The defendant previously requested that the Court order a limited presentence report to

determine the appropriate Guidelines level that would apply to the offenses charged in the

indictment. See Dkt. No. 48. As the defendant explained in that motion, the parties currently have

strongly divergent views as to the base offense level for the charged offenses. The Court granted

that motion on July 8, 2020, directing the USPO to prepare a limited presentence report to

determine the applicable offense level. The parties understand that the USPO has assigned an

officer to the limited presentence report requested by the Court, and that her review of the case is

underway.

       The parties continue to expect that a determination of the applicable offense level will

clarify the issues in this matter and help the parties to assess the case. Therefore, the parties submit

that a continuance of the deadline for the responses to pretrial motions until the Guidelines issue

is resolved is likely to aid the parties and the Court in allocating their resources efficiently in

advance of trial.




                                                   2
          Case 1:20-cr-00040-BAH Document 80 Filed 08/03/20 Page 3 of 3




       For these reasons, the parties respectfully request that the Court continue the August 14,

2020 deadline for responses to pretrial motions and the August 21, 2020 deadline for replies until

the parties and the Court receive the limited presentence report and resolve any objections thereto.

The parties are not seeking a continuance or delay of any other deadline.



       Respectfully submitted this 3rd day of August, 2020.

 McCool Law PLLC                                     Marlon Cobar, Acting Chief
                                                     Narcotic and Dangerous Drug Section
 /s/ Steven McCool                                   Criminal Division
 Steven McCool                                       U.S. Department of Justice
 Julia Coleman
                                                     /s/ Brett Reynolds
 McCool Law PLLC                                     Brett Reynolds
 1776 K Street NW, Ste. 200                          Kaitlin Sahni
 Washington, D.C. 20006                              Kate Naseef
 (202) 450-3370
 smccool@mccoollawpllc.com                           Narcotic and Dangerous Drug Section
                                                     Criminal Division
                                                     U.S. Department of Justice
                                                     145 N Street NE, 2nd Floor East
                                                     Washington, D.C. 20530
                                                     (202) 598-2950
                                                     brett.reynolds@usdoj.gov




                                                 3
